Case 1:20-cv-01041-STA-cgc Document 40 Filed 07/02/20 Page 1 of 2                   PageID 305



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


TOMMY HOLLINGSWORTH,                            )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )             Case No. 1:20-cv-01041-STA-cgc
                                                )
HENRY COUNTY, et al.,                           )
                                                )
       Defendants.                              )


     ORDER DENYING MOTION TO DISMISS ORIGINAL COMPLAINT AS MOOT


       Before the Court is Defendants Henry County, Tennessee; the Henry County Sheriff’s

Department, Henry County Mayor Brent Greer, the Henry County Corrections Facility, Henry

County Sheriff Monte Belew, Steve Dean, Stephen Page, Daniel Powell, Wayne Fuqua, Brent

Coffman, Kyle Cronkright, Gary Carroll, Hunter Wade, Rob Camper, and William B. Smith’s

Motion for Partial Dismissal (ECF No. 12) filed April 21, 2020. After the parties had briefed the

Motion, Plaintiff Tommy Hollingsworth filed an Amended Complaint (ECF No. 28). Defendants

have since filed another Rule 12(b)(6) motion addressed to the Amended Complaint and presenting

some of the same arguments found in their Motion for the Partial Dismissal of the original

Complaint.

       It is well-settled that an amended complaint supersedes the original complaint and renders

the initial pleading a nullity. Heyward v. Cleveland Clinic Found., 759 F.3d 601, 617 (6th Cir.

2014) (citation omitted). Courts in this Circuit routinely deny motions to dismiss a complaint as

moot after a plaintiff subsequently files an amended complaint. E.g., Pinks v. Lowe’s Home

Centers, Inc., 83 F. App’x 90 (6th Cir. 2003); Am. Nat’l Prop. & Cas. Co. v. Stutte, 298 F.R.D.

376, 380 (E.D. Tenn. 2014); Okolo v. Metro. Gov’t of Nashville, 892 F. Supp. 2d 931, 948 (M.D.
Case 1:20-cv-01041-STA-cgc Document 40 Filed 07/02/20 Page 2 of 2                   PageID 306




Tenn. 2012); Ellis v. Kaye-Kibbey, 581 F. Supp. 2d 861 (W.D. Mich. 2008). In light of the fact

that Plaintiff has now filed an Amended Complaint and Defendants have filed a new motion to

dismiss the amended pleading, the original Complaint is, strictly speaking, a nullity. Therefore,

Defendants’ Motion to Dismiss the initial Complaint is DENIED as moot and without prejudice

to Defendants’ right to seek the dismissal of the Amended Complaint.

       IT IS SO ORDERED.


                                     s/ S. Thomas Anderson
                                     S. THOMAS ANDERSON
                                     CHIEF UNITED STATES DISTRICT JUDGE

                                     Date: July 2, 2020




                                                   2
